      Case:18-05000-EAG13 Doc#:16 Filed:12/04/18 Entered:12/04/18 13:36:02                                Desc:
                         Objection to Claim - Single Page 1 of 1
                               IN THE UNITED STATES BANKRUPTCY COURT
                                           District of Puerto Rico



IN RE:                                                       Case No. 18−05000 EAG

HECTOR MANUEL SANTINI ORTIZ
                                                             Chapter 13

xxx−xx−6755

                                                             FILED & ENTERED ON 12/4/18
                         Debtor(s)



                                                       ORDER

Debtor's objection to claim #3 filed by Army & Air Force Exchange Services (docket entry #13), having been duly
notified to all parties in interest, and no replies or objections having been filed timely, it is now ORDERED that said
motion be and it is hereby granted.

IT IS SO ORDERED.

In Ponce, Puerto Rico, this Tuesday, December 4, 2018 .
